 338DECISIONSOF NATIONALLABOR RELATIONS BOARDLa-Z-BoyandUnited Furniture Workers of Amer-ica, AFL-CIO/CLC. Case 1O-CA-213268 September 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSBABSON AND STEPHENSOn 7 April 1986 Administrative Law Judge Wil-liamN. Cates issued the attached decision. TheGeneral Counsel filed exceptions and a supportingbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge'srulings,findings, I andconclusionsand to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.1The GeneralCounsel has excepted to someof the judge's credibilityfindingsThe Board's establishedpolicyisnot to overrule an administra-tivelaw judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect,StandardDry Wall Products,91NLRB 544 (1950),enfd.188 F 2d 362 (3d Cir.1951).We have carefully examined the record and find no basis for re-versing the findings2 In affirming the judge's conclusion that the comments made by Per-sonnel Manager Kelly and Superintendent Brown to employee Jason Wil-liams concerning a transfer did not violate Sec 8(a)(1) of the Act, we donot rely on the judge's statement that Brown was "offering to assist Wil-liams in a transfer,"and the judge's finding that there was no indicationthat any employee was intimidated or coercedby thecomments Rather,we find that,under all the circumstances,the comments would not rea-sonablyhave beenviewedas threats and hence do not amount to viola-tions ofSec 8(a)(l) of the ActJ.Howard Trimble, Esq.,for the General Counsel.Allen Poppleton,Esq.,ofBaltimore,Maryland, for theCompany.DECISIONSTATEMENT OF THE CASEWILLIAM N. CATES, Administrative Law Judge. Thiscasewas tried at Dayton, Tennessee, on 28 January1986.1 The charge was filed by United Furniture Work-ers of America, AFL-CIO/CLC (the Union), on 5 No-vember and the complaintissuedon 26 November,alleg-ing that La-Z-Boy (Company) violated Section 8(a)(1) ofthe National Labor Relations Act (the Act), by about 24and 25 October threatening its employees with loss ofwages and benefits if they selected the Union as their'All datesare 1985 unlessotherwise indicated.collective-bargaining representative,threatening its em-ployees that it would be futile for them to select theUnion as their collective-bargaining representative bytelling them its nonunion plants would always receivebetter terms and conditions of employment than its unionplants, and threatening its employees thatthey would betransferred to another plant if they joined or engaged inactivities on behalf of the Union.The Company, in itsanswer dated 2 December,admitted various allegationsof the complaint but denied the commission of any of thealleged unfair labor practices.I find for the Company onall issues.On the entire record, including my observation of thedemeanor of the witnesses,and after consideration ofbriefs filed by the General Counsel and the Company, Imakethe followingFINDINGS OF FACT1. JURISDICTIONThe Companyisa Tennesseecorporationwith anoffice and place of business located at Dayton, Tennes-see,where it is engaged in the manufacture and distribu-tion of furniture.During the calendaryearpreceding is-suance of thecomplaint, the Company sold and shippedfrom its Dayton, Tennessee facility, finished productsvalued in excess of $50,000 directly to customers locatedoutside the State of Tennessee. The complaintalleges,the Company, by its answer, admits, and I find it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II.LABOR ORGANIZATIONThe complaint further alleges, the Company admits,and I fmd the Union is a labor organization within themeaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Company has for the past 13 years held "gripesessions" with its employees. The gripe sessions are notregularly scheduled; however, they are held approxi-mately every 45 days to 3 months. The sessions, whichare held in the Company'scanteen area,usually involveapproximately 50 employees at a time. The meetings areinformal.The employees may eat, smoke, chew, haveCokes, candy, or coffee during the gripe sessions. Thesessionsgenerally start with 4 or 5 minutes of announce-mentsmadeby the company officials regarding, for ex-ample, "new styles, vacations, picnics, bass tournaments,[or]whatever" with the remainder of the sessions, whichlastapproximately 20 minutes, devoted to employee"gripes" or "problems." The Company held 16 employeegripe sessions on 24 and 25 October, at which PersonnelManagerAllan Kelly (Kelly) and Plant SuperintendentDavid Brown (Brown) were present.2 All the complaintallegationsarose out of the October employee gripe ses-2Brown testified his title was plant superintendent.It appears he isgenerally referred to as the plant manager281NLRB No. 54 LA-Z-BOY339sions.All agree the Union was discussed at the Octobergripe sessions.The Union commenced an organizing campaign at theCompany in May. The Company operates a facility inFlorence, South Carolina,that has been unionized for anumber of years.B. The Alleged Threats of aLossof Wages andBenefitsIt is alleged at paragraph 7 of the complaint that Per-sonnel Manager Kelly, about 24 and 25 October,threat-ened employees with loss of wages and benefits if theyselected the Union as their collective-bargaining repre-sentative.The General Counsel presented three witnesses in sup-port of the above complaint allegation.Three-year em-ployee David Hughes(Hughes)testified that PersonnelManager Kelly stated at the gripe session he attendedsthat if the employees voted in the Union"we would ab-solutely start with nothing, not with what we've got-concerning wages."4Three-year employee John Weaver(Weaver)testified that "nothing really specific"was saidabout wages at the gripe session he attended, but headded Personnel Manager Kelly did say that basicallythe Union would give up anything for checkoff and thatprobably insurancewould be the first thing to go.Weaver testified Kelly said the Company would "wipethe slate clean in negotiations and then...backed upand said,we'll start with minimum wage because we'rerequired to." Ten-year employee Jason Williams (Wil-liams)testifiedKelly discussed the Union's organizingcampaign at the gripe session he attended and "startedoff" by saying:"If a union comes in,you'll start out withabsolutely nothing"and then added, "The only thingthat we have to pay you is minimum wage and that's be-cause the Government makes us."PersonnelManager Kelly testified he said essentiallythe same thing at each of the 16 employee gripe sessionsthat he held on 24 and 25 October.Kelly stated he didnot have a written script but that from his 13 years ofexperience since the first organizing attempt,he knewwhat he wanted to convey to the employees.Kelly testi-fied he wanted to correct some misinformation and re-spond to some union literature. Kelly testified:I felt the misinformation was that the Union wastrying to get across the point to the employees-sign a card,vote us in,you've got nothing to lose.The only thing you can do is go from where youare and add to that.That they were saying whenyou sign a contract, everything you've got now willautomatically remain in place after negotiations andthe only thing that will happen is that we can addto that.You can't lose.I felt like this was a misrepresentation and Iwanted to straighten that out. So I tried to explain9Hughes estimated approximately 70 employees attended the sessionthat he did.*Hughes stated other things were said about the Union that he couldnot recall.He stated he could not recall minimum wages being mentionedat all.to the employees the process of negotiations andhow it works.And I more or less talked in genericterms so it wouldcoveras much ground as possible.And whatIdid tell them is that"When you sitdown to negotiate or to bargain,that the contractyou start with is a blank sheet of paper.5There'snothing automatically on that paper.That every-thing that ends up on that contract is a result of thenegotiation."And youstart from scratch on that'contract.Everything comes out of negotiations andyou may end up with the same,you may end upwith less, you may end up with more-that'swhatnegotiations is all about.eAnd I prettywell stuck to thatwith everygroup-all 16-trying to explain how the process ofnegotiations works.And I triedto get away fromthe fact-or I thought the misinformation that theyhad-hey,we don't start from scratch on the con-tract, there's certain things that will automaticallybe there-being those things that were in place atthat time and we can-the Union will add on tothat negotiation.That'snot true.I triedto explainto them so that they wouldn't be under that misin-formation.Kelly denied he told the employees the Company wouldstart "with absolutely nothing except minimum wage, be-causethat'swhat the Government makes us give."7 He,however, stated he didmake a statement in the context about minimumwage. And I don't remember the question, but theanswer was in respect-well, don't you have to docertain things or if there are certain things thathappen-and I said yes, we have to pay minimumwage. But I said everythingelse isup for negotia-tions. But I said of course that negotiations-I meanminimum wage would be the bottom line and then Ithink I went on to say that's ridiculous. Nobody-you know we are not going to pay minimum wageregardless.Kelly further testified:What I tried to get across is the point-the pri-mary thing that I was trying to get across to em-ployeeswas that when you go into negotiations,6Plant Superintendent Brown and employee Wendell Worthington(Worthington) testifiedKelly spoke about a clean sheet of paper;employ-ee Roger Bedwell(Bedwell)statedKelly talked about a blank sheet ofpaper;and Brown and employees James Burchard(Burchard), CharlesJames(James),Keith Laher (Laher),and Robert Pendleton (Pendleton)stated Kelly spoke about negotiations starting from scratch.s Plant Superintendent Brown,as well as employees Burchard,James,Laher,Pendleton,Bedwell, Worthington,and Terry A.Smith(Smith) alltestifiedKelly stated that as a result of negotiations the employees couldend up with more,less,or thesame benefits.' Plant Superintendent Brown testified Kelly did not say the Companywould withdraw wages and benefits to minimum wage before starting ne-gotiations.Employees James,Pendleton, Bedwell, and Smith testifiedKelly did not say anything about cutting back to minimum wage beforenegotiations started.Employees Burchard and Worthington testified theydid not hear any remarksby Kellyabout minimum wage or cutting backto minimum wage.Employee Laher testified he did not remember Kellysaying the Company would cut wages. 340DECISIONS OF NATIONAL LABOR RELATIONS BOARDthere's no guarantee of what you're coming outwith. It could be more, it could be the same, itcould be less.I didn'twant them under the misun-derstanding that you can't lose,that when you go inallyou can get is more, more,more.And so I'mpretty certain that I covered that in every meeting.Kelly stated insurance benefits could have been men-tioned when he talked about dues checkoff. Kelly testi-fied:I did make the statements in some of the meet-ings that the Union would be wanting a check off.And then the question was asked, what's a checkoff.And I explained the check off-you know, asthat'swhere the Union gets their dues from thecompany, you know, without having to go directlyto the people. And somebody in one of the meet-ings asked well,why would you give a check offand I said,"Well, we would bargain and we wouldnegotiate."And they said what's that mean and Isaid,"It's give and take and bargaining."And theysaid like we might give up something and I saidyeah.And you know we were talking back andforthlike that.And they said what. And Isaid, "Itcould beinsurance, it could be holidays, it could bevacation, it could be anything. I don't know whatwe'd bargainfor." So in that context, we-I don'tthinkwe per se talked about insurance though,other than in that context.Kelly impressed me as a candid and forthright witness.I credit his account of what was said in the gripe ses-sions about the Union and negotiations. Therefore, theissue iswhether Kelly's comments constituted threatsthat the employees would lose wages and benefits if theyselected the Union as their collective-bargaining repre-sentative.It is well settled that during a union campaign an em-ployer is free to communicate to its employees its viewson unionism. An employer has the right to oppose union-ism and to say so to its employees as long as the commu-nications do not contain threats of reprisals or promisesof benefits.NLRB v. Gissel Packing Co.,395 U.S. 575 at618 (1969). In the recent case ofClark Equipment Co.,278 NLRB 498, 499 (1986),8 the Board examined someeight pieces of campaign literature distributed by thecompany therein and commented on portions of that lit-erature as it related to alleged unlawful threats of loss ofbenefits.The Board held the following statements accu-rately reflect the obligations and possibilities of the bar-gaining process and do not contain threats to bargain re-gressively or in bad faith:Neither the Company nor the Union can predictwhat will be in the contract. Your wages and bene-fits could turn out to be higher, lower, or the sameas they are now.I'm sure theUnion will try to tell you there is somesort of law that will prevent the Company from ne-gotiating for anything less than you now receive.That statement is simply not based on facts. I'vegiven your supervisors copies of a decision in whichtheCourt upheld the employer's right to inform hisemployees that he may not evenhaveto agree to thecontinuanceof existingwages andbenefitsThese facts may seem harsh, but I think it's impor-tant that you know the truth about the collectivebargaining process before you vote.Rememberbar-gaining means putting everything on the table, includ-ing the benefits you already have.Bargaining with a unioncan bea complicated andtime consuming process duringwhich the Unionand the Companynegotiate to get an agreementthatbothsides are satisfiedwith.And bargainingstartsfrom scratch,which means that everything isnegotiable.You should know, however, that the benefit pack-age given Rockingham employeesby Clark fromthe time this plant opened was better than those atClark'sunionizedplants.You weregiven greaterbenefits voluntarily by the Companythan those inunions bargainedrepeatedlywith Clarkformorethan 20 years for their benefits.The Board concluded the abovestatementswere withinthe protection of Section 8(c) of the Act.In the instant case Kelly's statements,taken in context,do not appear to have been designed to relay the mes-sage that the Company would take away wages or bene-fits if theemployees selected union representation, butrather his comments were thatexistingbenefits could belost as a result of bargaining.Kelly did nothing morethan point out that in the bargaining process wages andbenefits can go up, down, or stay the same. Kelly's com-ments came about as a result of what he perceived wasmisinformation about what could happen in negotiations.Kelly's statements about negotiations starting from eithera clean or blank sheet of paper or from scratch were not,without more, unlawful. Kelly did not threaten to bar-gain regressively when he said everything was up for ne-gotiation and that minimum wage was the bottom line;inasmuch,as he told the employees it was "ridiculous" tothink the Company would pay minimum wage regardlessof the outcome of negotiations. Kelly did nothing morethan explain,with examples,the realities of negotiationswhen he told the employees that in the give-and-take ofbargaining the Union might give up insurance, holidays,or vacation time to obtain dues checkoff from the Com-pany.In summary, I find the evidence does not establish thatKelly threatened employees with loss of wages and bene-fits if they selected the Union as their collective-bargain-ing representative. I therefore recommend that paragraph7 of the complaint be dismissed.8The case was decided by all five members of the Board LA-Z-BOYC. Alleged Threats of FutilityIt is alleged at paragraph 8 of the complaint that Per-sonnelManager Kelly, about 24 and 25 October, threat-ened employees it would be futile for them to select theUnion as their collective-bargaining representative bytelling them its nonunion plants would always receivebetter terms and conditions of employment than its unionplants.The General Counsel called three witnesses in supportof the above allegation.Norma Downs(Downs)testifiedPersonnelManagerKelly told the employees at the gripe session she attend-ed that,"a nonunion plant would never get ahead of aunion plant."The General Counsel asked Downs tothink carefully about what she had said and asked her toagain state,as nearly as she could,what Kelly had said.In her second answer to the same question, DownsstatedKelly said,"A non-union plant would never beable to get ahead of a union plant."9Employee WeavertestifiedPersonnelManager Kelly,in talking about theUnion at the gripe session he attended,said,"We'venever let a Union plant get ahead of a non-Union plant."Employee Williams testified Kelly said the employeeshad the best of two worlds,that they received all thebenefits of the unionized plants without having to payany dues. Williams stated Kelly also told the group nottomess up a good thing,that"our non-Union plantswould always stay ahead of the Union plants," andadded,"a union plant would never get ahead of the non-Union plants"because the Company would"never" letthat happen.PersonnelManager Kelly testified he "pretty well"knew the strength of the Union in the campaign and be-cause he believed the Company was far ahead of theUnion he did not want to make"a dumb mistake" in anyof the meetings.Kelly testified:I thought very hard about what I was going to sayin those meetings to make sure that I didn't stepover the line.And one of the things I did address asa response to ... some of the Union hand-outs ...and some questions that had been put to me by em-ployees,was concerning the Florence deal andwhat I tried to get across to the people ... was ba-sically that Florence had had a Union for 15 yearsand never had they been able to get anything thatthe non-Union plant hadn't gotten ... that we hadalways had at least as much and many times morethan the Union plant had.I gave an example that we had the dental insurance,prior to the Florence plan having it, and a year orso ago the non-Union plants got a bonus of-I thinkitwas $250-that the Florence plant didn't get andIput it to them-all the employees-as such, thatthey had been there for 15 years and they had notbeen able to get any advantage for the dues payersin Florence over what the non-Union plants.8TheGeneral Counsel,in his brief, alludes to the"error"Downsmade in her testimony.She may well not have intended to testify as shedid; however,she repeated her testimony and no further attempts weremade to correct her "error" if,in fact, she made an error.341And I told the people, "You've got the best ofboth worlds.You've got all the fringe benefits andallof the things that Florence has got, and youdon't have to worry about paying dues."Kelly stated he did not say at any meeting that the Com-pany would never let a union plant get ahead of a non-union plant.Kelly testified he talked only about the pastand added,"Iwas talking about...only what I knewabout.... I know for a fact that they've never gottenanything ahead of the non-Union plants. . . [w]e'vealways had as much or more." Kelly testified that someemployee asked him if the benefits at the union and non-union plants were about the same.He stated he told theemployee they were"virtually" the same except they didnot have to pay union dues.I credit Kelly's testimony as outlined above. I do sonot only because he impressed me as a truthful witness,but also because seven10 of the other eight witnessescalled by the Company corroborated Kelly's testimonythat he only spoke about the past when he compared theCompany's union and nonunion plants.One of the threewitnesses called by the General Counsel corroboratedKelly's testimony that he only,spoke about historicalmatters and did not forecast the future when he com-pared the benefits at the Company's union and nonunionplants. i iInasmuch as Kelly only talked about past benefits atthe unionized and nonunionized plants,12 and did not, asalleged in the complaint,state the nonunion plants wouldalways receive better terms and conditions of employ-ment thin the union plants,I shall recommend that para-graph 8 of the complaint be dismissed.D. The Alleged Threats to Transfer EmployeesIt is alleged at paragraph 9 of the complaint that Per-sonnel Manager Kelly, about25 October,threatened em-ployees they would be transferred to another plant ifthey joined or engaged in activities on behalf of theUnion.Employee Williams asked,at the gripe session whichhe attended,about employeebenefits atthe Company'sunionized plant in Florence,South Carolina.1 sAccord-ing to Kelly,whose testimony I credit,Williams beganto dominate the meeting. r 4 Plant Superintendent Brown,i°The seven witnesses were:Plant Superintendent Brown and.em-ployees Burchard, James, Laher,Bedwell,Worthington, and Smith. Pen-dleton, who was also called as a witness by the Company,did not recallKelly comparing the benefits at the union plants with the nonunionplants.i lWeaver testified, on cross-examination,thatKelly said,"We havenever let a Union plant get ahead of a non-Union plant."'s The comments Kelly made in comparing the Company's nonunionand unionized facilities fall within the scope of permissible 8(c) state-ments.18Williams was an open and active supporter of the Union. He woreunion T-shirts to work and had one on at the October gripe session heattended.14Kelly stated it was the manager's job to ensure that no individualdominated a gripe session so that all would have an opportunity to ex-press their concerns or voice their gripes. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter listening to Williams for a while,stated that, "if he[Williams]liked Florence so much, [he would] see if [he]could give him an opportunity to transfer(to SouthCarolina]."1aEveryone laughed.' aPersonnelManagerKelly testified that after everyone laughed he seized theopportunity to "upstage"Plant Superintendent Brownand commented to Williams,"I guess there's' several inhere that would probably help you pack.Everyone againlaughed and Kelly stated,". . .that kind of shut Jason[Williams]up and that was really what was intended andwe went on to the next complaint or question[a]nd themeeting continued as usual."I am persuaded Brown's and Kelly's comments to Wil-liams did not amount to an unlawful threat to transferhim to another Company plant if he joined or engaged inactivities on behalf of the Union.The instant case isunlike the situations,held to be implied threats of dis-charge,17 in which employers have suggested to employ-ees who favored the union that they seek employmentelsewhere.In the instant case,Plant SuperintendentBrown was not impliedly or otherwise threatening todischargeWilliams.Rather,Brown was merely offeringto assistWilliams in a transfer to another of the Compa-ny's facilities(which was in fact unionized)if that waswhat Williams desired and if it could be accomplished.Additionally, I find the remarks did not violate the Actin that they were made in jest. The employeegripe ses-sions were informal and the uncontradicted testimony ofPlant Superintendent Brown indicated "a lot of kidding... [is] ... normally done in employeemeetings."There is no indication anyone was intimidated or co-erced by the joking comments made by Brown andKelly in the give-and-take atmosphere of the employeegripe session in question. Accordingly, I recommend thatthe allegations of paragraph 9 of the complaint be dis-missed.On the foregoing factual findings and conclusions, Ireach the followingCONCLUSIONS OP LAW1.La-Z-Boy is an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of theAct.2.UnitedFurnitureWorkers ofAmerica,AFL-CIO/CLC isa labor organization within the meaning ofSection 2(5) of the Act.3.The Company has not engaged in the unfair laborpractices alleged in the complaint.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed"15Williams testified it was Personnel Manager Kelly who told him, inBrown's presence,at the gripe session,"If you are determined to have aUnion,then go to Florence.We will can ahead and get you a transferwith your seniority." I do not credit Williams'testimony that it wasKelly who talked to him about the transfer.Brown's testimony was cor-roborated by that of Personnel Manager Kelly and employees Laher,James,and Pendleton that it was he who made the comment to Williams.is Each witness,includingWilliams, that testified about the conversa-tion stated the employees laughed when the comment was made.11See,for example,SansSouciRestaurant,235 NLRB 604 at 606(1978),andL. A Baker Electric,265 NLRB 1579 at 1580 (1983).ORDERThe complaintis dismissed.16 If no exceptions are filed as provided by Sec.102.46 of the Board'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec. 102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.